DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 52-55, 61-66, 198-200 rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (Publication No. US 2014/0243918 A1) in view of Kumar et al. (Publication No. WO 2017/035502 A1).
Regarding claim 52, Sullivan discloses a wearable cardioverter defibrillator (WCD) system for an ambulatory patient (Fig. 5A and 5B and par. [0070]: A wearable defibrillator system), comprising: 
a support structure configured to be worn by the patient (Fig. 5A and 5B and par. [0070]: A wearable defibrillator system…has a number of components. One of these components is a support structure, which is configured to be worn by the patient. The support structure can be any structure suitable for wearing, such as a harness, a vest, one or more belts, another garment…); 
a defibrillator (Fig. 5A (500)) configured to be coupled to the support structure (Fig. 5A and 5B and par. [0070]: The support structure can be implemented in a single component, or multiple components. For example, a support structure may have…a bottom component resting on the hips, for carrying the bulk of the weight of the defibrillator); and 
a defibrillation electrode (Fig. 5A (504) (508)), including: 
a wire lead (Fig. 5A (505)) that is configured to be coupled to the defibrillator (par. [0072]: Electrodes 504, 508 are coupled with external defibrillator 500 via respective electrode leads 505), 
a pad (Fig. 7 (704 A-D)) coupled to the wire lead, the pad configured to be coupled to the support structure so that the pad is maintained on a body of the ambulatory patient when the support structure is worn by the ambulatory patient (pars. [0070]:…  a support structure may have a top component resting on the shoulders, for ensuring that the defibrillation electrodes will be in the right place for defibrillating, [0079]: FIG. 7 depicts a diagram showing possible components of an external defibrillator 700…These components can be, for example, in external defibrillator 500 of FIGS. 5A and 5B, [0080]:  Defibrillator 700 typically includes…Defibrillation electrodes 704 (including electrode pads A-D), which can be similar to electrodes 504, 508…), and 
an adhesive material arranged on the pad (par. [0070]: ...could use an adhesive structure or another way for attaching to the person). 
 Sullivan does not disclose the adhesive material is shielded from contacting the support structure or the body of the patient when the pad is thus maintained, and 
in which the defibrillation electrode is configured to be manipulated so as to unshield the adhesive material.
However Kumar in the same field of endeavor: wearable defibrillators, discloses the adhesive material is shielded from contacting the support structure or the body of the patient when the pad is thus maintained (Fig. 24A, B (420), (420)) and pars. [0174]: The release liner 420, 422 can be used to cover the conductive gels and adhesives on the surface of the patient engagement substrate 102/104 prior to placing the wearable defibrillator on the patient), and 
in which the defibrillation electrode is configured to be manipulated so as to unshield the adhesive material (pars. [0174], [0204]: A variety of release liners can be used to cover the portions of the wearable defibrillator that contact the skin of the patient. Instructions can also include instructions for removing release liners that cover portions of the patient engagement substrate such as the …defibrillator electrode pad gels) to provide the benefit of improving the process for correctly placing the patient engagement electrodes and forming a good adhesion to the surface of the skin (par. [0174]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners over the defibrillator electrode pads, as taught by Kumar, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin.
Regarding claim 53, the Sullivan and Kumar combination discloses the WCD system of claim 52, in which the defibrillation electrode further includes a plug at an end of the wire lead, the plug configured to be coupled to the defibrillator (Sullivan, Fig. [0080]: Defibrillation electrodes 704 (including electrode pads A-D), which can be similar to electrodes 504, 508, can be plugged in defibrillation port 710, so as to make electrical contact with the nodes).
Regarding claims 54 and 55, Sullivan discloses the WCD system of claim 52, except in which the defibrillation electrode further includes a liner attached to the pad via the adhesive material, and manipulating includes removing the liner from the pad; and  
in which the defibrillation electrode further includes a backer with an end portion that is folded onto the pad, and manipulating includes removing the end portion of the backer from the pad.
Kumar discloses the defibrillation electrode further includes a liner (Figs. 24A-B (420) (422)) attached to the pad  via the adhesive material, and manipulating includes removing the liner from the pad (pars. [0174], [0204]: A variety of release liners can be used to cover the portions of the wearable defibrillator that contact the skin of the patient. Instructions can also include instructions for removing release liners that cover portions of the patient engagement substrate such as the …defibrillator electrode pad gels); and  
in which the defibrillation electrode further includes a backer with an end portion that is folded onto the pad, and manipulating includes removing the end portion of the backer from the pad (Figs. 24A-B "1" and "2" and par. [0174]: The release liners 420, 422 can be removed sequentially during the placement process to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin. The release liner 420 can be removed first followed by contacting the exposed adhesive and conductive gel with the skin of the patient followed by removing the release liner 422 and engaging the remaining portion of the adhesive and conductive gel with the skin of the patient) to provide the benefit of improving the process for correctly placing the patient engagement electrodes and forming a good adhesion to the surface of the skin (par. [0174]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners folded over the defibrillator electrode pads that are released to expose the electrode adhesive, as taught by Kumar, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin.
Regarding claim 61, Sullivan discloses a defibrillation electrode (Fig. 5A (504) (508)), comprising: 
a wire lead (Fig. 5A (505)); and 
a pad coupled to the wire lead (Fig. 7 (704 A-D)). 
Sullivan does not disclose the pad presenting a first conductive surface exposed , and a second conductive surface opposite the first conductive surface, the first and the second conductive surfaces electrically coupled to the wire lead; and 
an adhesive material on the second conductive surface.
 However, Kumar discloses the pad (Fig. 7B (108) (202)) presenting a first conductive surface exposed, and a second conductive surface opposite the first conductive surface, the first and the second conductive surfaces electrically coupled to the wire lead; and 
an adhesive material on the second conductive surface (Fig. 7B (202) (208) and par. [0126]: …a defibrillator electrode pad…adhesive 208) to provide the benefit of comfortably attaching  the wearable defibrillator to the patient for long term wear (par. [0016]). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners folded over the defibrillator electrode pads that are released to expose the electrode adhesive, as taught by Kumar, in order to provide the benefit of comfortably attaching  the wearable defibrillator to the patient for long term wear.
Regarding claims 62 and 63, Sullivan discloses all of the defibrillation electrode of claim 61, except in which there is no adhesive material on the first conductive surface; and  
further comprising: a liner attached to the second conductive surface removably via the adhesive material.
Kumar discloses there is no adhesive material on the first conductive surface (Fig. 7B (200) (202); the surface of defibrillator electrode 202 facing side 200 does not have adhesive); and 
the defibrillation electrode of claim 61, further comprising: a liner attached to the second conductive surface removably via the adhesive material (Figs. 24A-B (420) (422)) to provide the benefit of improving the process for correctly placing the patient engagement electrodes and forming a good adhesion to the surface of the skin (par. [0174]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners folded over the defibrillator electrode pads that are released to expose the electrode adhesive, as taught by Kumar, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin.
Regarding claims 64-66, Sullivan discloses all of the defibrillation electrode of claim 61, except in which
the pad is flexible;
there is no adhesive material on the first conductive surface; and  
further comprising: a liner attached to the second conductive surface removably via the adhesive material.
 Kumar discloses the pad is flexible (pars. [0020], [0102]: The first and second conductive electrodes can be made from a flexible sheet…);
there is no adhesive material on the first conductive surface (Fig. 7B (200) (202); the surface of defibrillator electrode 202 facing side 200 does not have adhesive); and 
a liner attached to the second conductive surface removably via the adhesive material (Figs. 24A-B (420) (422) and (pars. [0174], [0204]: A variety of release liners can be used to cover the portions of the wearable defibrillator that contact the skin of the patient. Instructions can also include instructions for removing release liners that cover portions of the patient engagement substrate such as the …defibrillator electrode pad gels) to provide the benefit of improving the process for correctly placing the patient engagement electrodes and forming a good adhesion to the surface of the skin (par. [0174]). 
Regarding claims 198-200, Sullivan discloses The WCD system of claim 52, wherein the pad has two surfaces, and the adhesive material is on a first one of the two surfaces; 
there is no adhesive material on a second one of the two surfaces; and
further comprising a liner removably attached to the first one of the two surfaces.
Kumar discloses the pad has two surfaces, and the adhesive material is on a first one of the two surfaces (Fig. 7B (202) (208));
there is no adhesive material on a second one of the two surfaces (Fig. 7B (200) (202); and
further comprising a liner removably attached to the first one of the two surfaces (Figs. 24A-B (420) (422)) to provide the benefit of improving the process for correctly placing the patient engagement electrodes and forming a good adhesion to the surface of the skin (par. [0174]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners folded over the defibrillator electrode pads that are released to expose the electrode adhesive, as taught by Kumar, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin.


Claims 56-60, 201 and 202 are rejected under 35 U.S.C. 103 as being unpatentable over Sullivan et al. (Publication No. US 2014/0243918 A1) in view of Hill et al. (Publication No US 2018/0243549 A1) and Kumar.
Regarding claim 56, Sullivan discloses a method, comprising: 
procuring a wearable cardioverter defibrillator (WCD) system that is intended for an ambulatory patient (Fig. 5A and 5B and par. [0070]: A wearable defibrillator system…), the WCD system including a support structure (Fig. 5A and 5B and par. [0070]: The support structure can be implemented in a single component, or multiple components. For example, a support structure may have…a bottom component resting on the hips, for carrying the bulk of the weight of the defibrillator), a defibrillator (Fig. 5A (500)), a defibrillation electrode (Fig. 5A (504) (508)) including a wire lead (Fig. 5A (505)) , a pad (Fig. 7 (704 A-D)), and an adhesive material arranged on the pad (par. [0070]: ...could use an adhesive structure or another way for attaching to the person); 
 wearing, by the ambulatory patient (Fig. 5A (582)), the support structure with the defibrillator coupled to the support structure (Fig. 5A (505) and 5B and par. [0070]: The support structure can be implemented in a single component, or multiple components. For example, a support structure may have…a bottom component resting on the hips, for carrying the bulk of the weight of the defibrillator), the pad coupled to the support structure so that the pad is maintained on a body of the patient (pars. [0070]:…  a support structure may have a top component resting on the shoulders, for ensuring that the defibrillation electrodes will be in the right place for defibrillating, [0079]: FIG. 7 depicts a diagram showing possible components of an external defibrillator 700 made according to an embodiment of the present invention. These components can be, for example, in external defibrillator 500 of FIGS. 5A and 5B, [0080]:  Defibrillator 700 typically includes…Defibrillation electrodes 704 (including electrode pads A-D), which can be similar to electrodes 504, 508…), the wire lead (Fig. 5A (505)) coupled to the pad and to the defibrillator (par. [0072]: Electrodes 504, 508 are coupled with external defibrillator 500 via respective electrode leads 505).
Sullivan does not disclose the adhesive material is shielded from contacting the support structure or the body of the patient;
discontinuing wearing the support structure;
manipulating the defibrillation electrode so as to unshield the adhesive material; and 
adhering the pad to the body of the patient by using the unshielded adhesive material. 
However, Kumar discloses the adhesive material is shielded from contacting the support structure or the body of the patient (Fig. 24A, B (420), (420)) and pars. [0174]: The release liner 420, 422 can be used to cover the conductive gels and adhesives on the surface of the patient engagement substrate 102/104 prior to placing the wearable defibrillator on the patient); 
manipulating the defibrillation electrode so as to unshield the adhesive material (pars. [0174], [0204]: A variety of release liners can be used to cover the portions of the wearable defibrillator that contact the skin of the patient. Instructions can also include instructions for removing release liners that cover portions of the patient engagement substrate such as the …defibrillator electrode pad gels); and 
adhering the pad to the body of the patient by using the unshielded adhesive material (par. [0026]: …a first defibrillator electrode pad release liner configured to cover the first defibrillator electrode pad, and a first adhesive release liner configured to cover the adhesive on the first patient engagement substrate) to provide the benefit of improving the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin (par. [0174]).
Further Hill in the same field of endeavor: support garment for a wearable medical device, discloses discontinuing wearing the support structure (par. [0129]: …patient wearable defibrillator 100 that includes a support garment 101…the treatment components (e.g., the therapeutic defibrillator electrode 11 and associated circuitry) may be optional, e.g., such components may be removably attached to the support garment 101…) to provide the benefit of using the device as a cardiac monitor with optional, removably attached defibrillation and/or treatment elements (par. [0129]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners over the defibrillator electrode pads, as taught by Kumar, and removably attached defibrillator components, as taught by Hill, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin; and to provide the benefit of using the device as a cardiac monitor with optional, removably attached defibrillation and/or treatment elements.
Regarding claims 57 and 58, the Sullivan and Kumar combination discloses the method of claim 56, in which discontinuing wearing the support structure includes uncoupling the defibrillator from the support structure; and
in which discontinuing wearing the support structure includes uncoupling the defibrillation electrode from the support structure.
Hill discloses discontinuing wearing the support structure includes uncoupling the defibrillator from the support structure (Fig. 2 (14)); and
discontinuing wearing the support structure includes uncoupling the defibrillation electrode from the support structure (Fig. 2 (11) and par. [0129]: …the device may be in the form of a cardiac monitor… and include optional, removably attached defibrillation and/or treatment elements).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan, cover liners over the defibrillator electrode pads, as taught by Kumar, and removably attached defibrillator components, as taught by Hill, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin; and to provide the benefit of using the device as a cardiac monitor with optional, removably attached defibrillation and/or treatment elements.
Regarding claims 59 and 60, the Sullivan and Hill combination discloses all of the WCD system of claim 56, except in which the defibrillation electrode further includes a liner attached to the pad via the adhesive material, and manipulating includes removing the liner from the pad; and  
in which the defibrillation electrode further includes a backer with an end portion that is folded onto the pad, and manipulating includes removing the end portion of the backer from the pad.
Kumar discloses the defibrillation electrode further includes a liner attached to the pad via the adhesive material, and manipulating includes removing the liner from the pad (pars. [0174], [0204]: A variety of release liners can be used to cover the portions of the wearable defibrillator that contact the skin of the patient. Instructions can also include instructions for removing release liners that cover portions of the patient engagement substrate such as the …defibrillator electrode pad gels); and  
in which the defibrillation electrode further includes a backer with an end portion that is folded onto the pad, and manipulating includes removing the end portion of the backer from the pad (Figs. 24A-B "1" and "2" and par. [0174]: The release liners 420, 422 can be removed sequentially during the placement process to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin. The release liner 420 can be removed first followed by contacting the exposed adhesive and conductive gel with the skin of the patient followed by removing the release liner 422 and engaging the remaining portion of the adhesive and conductive gel with the skin of the patient) to provide the benefit of improving the process for correctly placing the patient engagement electrodes and forming a good adhesion to the surface of the skin (par. [0174]).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention, to include in the WCD containing defibrillator electrode pads with adhesive, as taught by Sullivan and Hill, cover liners folded over the defibrillator electrode pads that are released to expose the electrode adhesive, as taught by Kumar, in order to improve the process for correctly placing the patient engagement substrates and forming a good adhesion to the surface of the skin.
Regarding claims 201 and 202, the Sullivan and Hill combination discloses all of the method of claim 56, except wherein the pad has two surfaces, and the adhesive material is on a first one of the two surfaces; and 
wherein there is no adhesive material on a second one of the two surfaces.
Kumar discloses wherein the pad has two surfaces, and the adhesive material is on a first one of the two surfaces (Fig. 7B (202) (208)); and 
wherein there is no adhesive material on a second one of the two surfaces (Fig. 7B (200) (202).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ADREANNE A ARNOLD whose telephone number is (571)272-6794. The examiner can normally be reached M-Th 7:30 a.m - 5:30 p.m..
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, UNSU JUNG can be reached on (571) 272-8506. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AAA/Examiner, Art Unit 3792                                                                                                                                                                                                        
/ALLEN PORTER/Primary Examiner, Art Unit 3792